
	

114 HR 559 IH: To direct the Administrator of the Federal Emergency Management Agency to designate New Jersey Task Force 1 as part of the National Urban Search and Rescue System.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 559
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Frelinghuysen (for himself, Mr. Lance, Mr. Smith of New Jersey, Mr. LoBiondo, Mr. Pascrell, Mr. Pallone, and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Emergency Management Agency to designate New Jersey Task
			 Force 1 as part of the National Urban Search and Rescue System.
	
	
		1.Addition of team to national urban search and rescue system
 (a)FindingsCongress finds the following: (1)The terrorist attacks of September 11, 2001, demonstrated the importance of enhancing national domestic terrorism preparedness.
 (2)Twenty-six of the 28 urban search and rescue teams included in the National Urban Search and Rescue System of the Federal Emergency Management Agency were called into action in the wake of the events of September 11th.
 (3)Highly qualified, urban search and rescue teams not included in the National Urban Search and Rescue System were the first teams in New York City on September 11th.
 (4)The continuing threat of a possible domestic terrorist attack remains an important mission for which the Nation must prepare to respond.
 (5)Part of that response should be to increase the number of urban search and rescue teams included in the National Urban Search and Rescue System.
 (b)Addition of new jersey task force 1The Administrator of the Federal Emergency Management Agency shall designate New Jersey Task Force 1 as part of the National Urban Search and Rescue System.
			
